(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Por cuanto, en el presente caso el acusado, con fecha 10 de junio de 1940, radicó su escrito de apelación contra la sentencia que el 3 del mismo mes declaró sin lugar su petición de hábeas corpus;
Por cuanto, el referido escrito de apelación no fué notificado al fiscal de distrito, o sea a la representación de la parte contraria en el referido recurso;
Por cuanto, el fiscal de este tribunal, con fecha 7 de enero último presentó una moción solicitando la desestimación del recurso por falta de jurisdicción, la que fué debidamente notificada al apelante;
Por cuanto, señalada la vista de dicha moción compareció sola-mente el Fiscal a sostenerla;
Por tanto, vista la moción del fiseal y los autos de este caso, se declara la misma con lugar y se desestima el recurso por falta de jurisdicción.